Name: 85/431/EEC: Council Decision of 16 September 1985 relating to the conclusion of the exchange of letters concerning clause 2 of the arrangement between the European Economic Community and the Argentine Republic on trade in mutton and lamb
 Type: Decision
 Subject Matter: animal product;  trade policy
 Date Published: 1985-09-20

 Avis juridique important|31985D043185/431/EEC: Council Decision of 16 September 1985 relating to the conclusion of the exchange of letters concerning clause 2 of the arrangement between the European Economic Community and the Argentine Republic on trade in mutton and lamb Official Journal L 251 , 20/09/1985 P. 0058*****COUNCIL DECISION of 16 September 1985 relating to the conclusion of the exchange of letters concerning clause 2 of the arrangement between the European Economic Community and the Argentine Republic on trade in mutton and lamb (85/431/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, under the voluntary restraint arrangement concluded with the Community on trade in mutton and lamb, the Argentine Republic undertook to restrict its exports to certain Community markets considered to be sensitive areas; whereas, however, this undertaking applied only until 31 March 1984; Whereas there has been no change in the circumstances which caused these areas to be recognized as sensitive and the period of validity of the provisions concerning the restriction of exports to those areas should therefore be extended; Whereas the Commission has conducted negotiations in this connection with the Argentine Republic which have resulted in a draft agreement and whereas the exchange of letters relating thereto should be approved, HAS DECIDED AS FOLLOWS: Article 1 The exchange of letters concerning clause 2 of the arrangement between the European Economic Community and the Argentine Republic on trade in mutton and lamb is hereby approved on behalf of the Community. The text of the exchange of letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the exchange of letters referred to in Article 1 in order to bind the Community. Done at Luxembourg, 16 September 1985. For the Council The President M. FISCHBACH